Citation Nr: 1447984	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  12-11 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an effective date earlier than May 19, 2011 for the grant of service connection for an intermittent left shoulder strain disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from August 2003 to May 13, 2007. 

This matter is before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Manchester, New Hampshire Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for an intermittent left shoulder strain, effective May 19, 2011.  

In August 2013, a videoconference hearing was held before the undersigned Veterans' Law Judge (VLJ); a transcript of the hearing is associated with the record. 


FINDINGS OF FACT

1.  The Veteran submitted a claim of entitlement to service connection for a left shoulder condition on September 4, 2007, less than one year following his separation from service on May 13, 2007.

2.  The probative evidence demonstrates that the Veteran's intermittent left shoulder strain manifested prior to his separation from service.


CONCLUSION OF LAW

The criteria for an effective date of May 14, 2007 for the award of service connection for an intermittent left shoulder strain have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159(b) (2014).  In the present case, the application of the law to the undisputed facts is dispositive.  Therefore, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

Analysis 

The Veteran asserts that he is entitled to an effective date earlier than May 19, 2011, for service connection for an intermittent left shoulder strain disability.  

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2014).  If a claim is received within one year following separation, the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) (West 2002); 38 C.F.R. § 3.400(b)(2) (2014).

As to the date of entitlement, the term "date entitlement arose" is not defined in the current statute or regulation.  However, the United States Court of Appeals for Veterans Claims (Court) has interpreted it as the date when the claimant met the requirements for the benefits sought.  This is determined on a "facts found" basis.  See 38 U.S.C.A. § 5110(a) (West 2002).  In DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011), the Court stated that "entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition."  It is important to note that an effective date generally can be no earlier than the "facts found."  DeLisio v. Shinseki, 25 Vet. App. 45 (2011).  Accordingly, if a claimant filed a claim for benefits for a disability before he or she actually had the disability, the effective date for benefits can be no earlier than the date the disability first manifested.  Ellington v. Peake, 541 F.3d 1364, 1369-70 (Fed. Cir. 2008).  

As the Veteran filed his claim for service connection for a left shoulder condition on September 4, 2007, which was within one year of his separation, the claim turns on when his shoulder disability manifested.  

A May 2007 service treatment record noted that the Veteran had left shoulder pain associated with an over use injury.  Additionally, his May 2007 report of medical assessment at separation noted that the Veteran had a first degree left shoulder "SLAP tear." 

A September 2007 VA examination report diagnosed the Veteran with an intermittent left shoulder strain.  However, the examiner noted there was no evidence of any painful motion on the day of the examination.  

In an April 2008 letter, M. T. stated that he served in the Veteran's platoon and was his roommate after returning from their deployment.  He stated that during their deployment he observed the Veteran in pain.  He also stated that after their deployment he heard the Veteran complain of shoulder pain.

A July 2008 VA treatment record noted that the Veteran had burning pain in his left shoulder and could not lift as much weight.  Upon examination, the Veteran's left shoulder was not objectively tender and he had full range of motion and full muscle strength. 

In a November 2008 letter, R. D., the Veteran's corpsman during his deployment in Iraq, stated that he treated the Veteran for a left shoulder injury.  He further noted that he thereafter observed the Veteran have intermittent shoulder pain.  

A May 2011examination report noted that the Veteran's acromioclavicular (AC) joint was quite prominent and that he had tenderness to palpation.  The examiner stated that there appeared to be some spurring and that his impression was early AC joint arthritis, secondary to trauma.  X-rays in conjunction with the examination were normal and did not reveal evidence of bone destruction. 

The Board finds that the weight of the evidence demonstrates that the Veteran's intermittent shoulder strain manifested prior to his separation from service.  As the Veteran filed his claim within one year of separation from service, the effective date for service connection is May 14, 2007, the day after his separation from service.  38 C.F.R. § 3.400(b)(2) (2014); see also DeLisio, 25 Vet. App. 45, 56 (2011).


ORDER

Entitlement to an effective date of May 14, 2007, for the grant of service connection for an intermittent left should strain, is granted, subject to regulations governing the payment of monetary awards.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


